UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 98-7803



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JASMINE PHILLIPS,

                                              Defendant - Appellant.



                              No. 99-6088



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JASMINE PHILLIPS,

                                              Defendant - Appellant.



Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. J. Calvitt Clarke, Jr., Senior Dis-
trict Judge. (CR-93-130)


Submitted:   March 11, 1999                 Decided:   March 16, 1999
Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Jasmine Phillips, Appellant Pro Se. Carol M. Marx, Special Assis-
tant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Jasmine Phillips seeks to appeal the district court’s orders

denying her motion for production of transcripts at government

expense (No. 98-7803), and construing her motion filed under 28

U.S.C. § 2241 (1994) as one filed under 28 U.S.C.A. § 2255 (West

1994 & Supp. 1998), and dismissing that motion as time-barred (No.

99-6608).     We have reviewed the record and the district court’s

opinions and find no reversible error.   Accordingly, we affirm as

to appeal No. 98-7803, and deny a certificate of appealability and

dismiss as to appeal No. 99-6608, on the reasoning of the district

court. See United States v. Phillips, No. CR-93-130 (E.D. Va. Nov.

4 & Dec. 29, 1998).*    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                AFFIRMED IN PART, DISMISSED IN PART




     *
       The order from which Phillips appeals was filed on December
28, 1998, and entered on the district court’s docket sheet on De-
cember 29, 1998. In accordance with Fed. R. Civ. P. 58 and 79(a),
December 29, 1998 is therefore the effective date of the district
court’s decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35
(4th Cir. 1986).


                                 3